Citation Nr: 1438990	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-39 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to a service-connected disability. 

2.  Entitlement to service connection for a right hip disorder, including as secondary to a service-connected disability.

3.  Entitlement to service connection for a bilateral knee disorder, including as secondary to a service-connected disability. 

4.  Entitlement to service connection for a right ankle disorder, including as secondary to a service-connected disability.

5.  Entitlement to service connection for a right foot disorder, including as secondary to a service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and subsequently transferred to the Denver, Colorado, RO.

A hearing before the undersigned Veterans Law Judge was held via videoconference in May 2013.  A transcript of the hearing has been obtained and associated with the claims file.

The Board finds that the RO substantially complied with the October 2013 remand directives, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  See also Chest v. Peake, No. 2007-7303, 283 Fed. Appx. 814 (Fed. Cir. July 21, 2008) (unpublished disposition) ("substantial" compliance, rather than "complete" or "absolute" compliance is the correct legal standard to be employed when determining whether remand instructions were complied with).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VMBS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran did not manifest a low back disorder in service or to a compensable degree within one year after discharge from service, and it is not otherwise shown to be associated with service, to include secondary to a service-connected disability.

2.  The Veteran did not manifest a right hip disorder in service or to a compensable degree within one year after discharge from service, and it is not otherwise shown to be associated with service, to include secondary to a service-connected disability.

3.  The Veteran did not manifest a bilateral knee disorder in service or to a compensable degree within one year after discharge from service, and it is not otherwise shown to be associated with service, to include secondary to a service-connected disability.

4.  The Veteran did not manifest a right ankle disorder in service or to a compensable degree within one year after discharge from service, and it is not otherwise shown to be associated with service, to include secondary to a service-connected disability.

5.  The Veteran did not manifest a right foot disorder in service or to a compensable degree within one year after discharge from service, and it is not otherwise shown to be associated with service, to include secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disorder, to include as secondary to service-connected right ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing service connection for a right hip disorder, to include as secondary to service-connected right ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for establishing service connection for a bilateral knee disorder, to include as secondary to service-connected right ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for establishing service connection for a right ankle disorder, to include as secondary to service-connected right ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for establishing service connection for a right foot disorder, to include as secondary to service-connected right ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter dated February 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the Virtual VA electronic records system.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The record indicates that the Veteran was also afforded a VA examination in March 2008 and January 2014, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examination involved review of the claims file and thorough examinations of the Veteran.  As such, the Board finds the examinations are adequate. 

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claims.

Furthermore, in May 2013 the Veteran testified at a Board hearing over which the undersigned Acting Veterans Law Judge (AVLJ) presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned clarified the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  The Veteran's representative and the AVLJ asked questions directed at identifying whether the Veteran met the criteria for a grant of service connection.  The AVLJ sought to identify any pertinent evidence not currently associated with the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Byrant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board also finds there has been substantial compliance with its October 2013 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board has determined that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

The Veteran alleges that he has a low back, right hip, bilateral knee, right ankle, and a right foot disorder, to include as secondary to his service-connected left ankle and foot disabilities.  The Veteran was granted service connection for residuals, status post left ankle sprain with calcaneal enthesophyte on x-ray; and residuals, status post fracture, 3rd and 4th metatarsals, left foot, both assigned a noncompensable disability rating, effective November 5, 2007. 


Governing Laws and Regulations

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities, such as organic disease of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claims for service connection on both direct and secondary bases.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the Veteran's service treatment records shows that the Veteran was treated for low back pain and pain in the right groin area while on active duty.  According to the May 1983 Report of Medical History at separation, the Veteran reported he had swollen or painful joints and clarified it was due to a left ankle sprain.  A Report of Medical Examination at separation was absent of any abnormal findings other than a scar on the left forearm and multiple burn scars in the right forearm.

The Veteran recently testified at his May 2013 Board hearing that he had pain in his low back, right hip, knees, right foot and right ankle throughout his period of active duty.  He stated it was his belief that these disabilities were aggravated by or secondary to his service-connected left ankle and foot.  The Veteran stated that due to his pride he did not want to admit he had problems or seek treatment.

The Veteran was examined by VA in March 2008, at which time the examiner rendered an opinion that the claimed disabilities were not proximately due to or the result of his service-connected left foot and ankle disabilities.  

The record also contains a July 2013 private chiropractor's statement in which the chiropractor states that various problems of the spine, leg, ankle, and foot are due to the Veteran's service-connected left foot and ankle disabilities.  Specifically, the private chiropractor stated:

Based [upon] the subjective history, objective findings, the significant x-ray findings and extensive historical factors I find [the Veteran] has significant injuries caused by structural damage related to the closed kinetic chain of the lower extremity.  Simple biomechanic dictates that we are bipedal by design.  If one of the two lower extremities are biomechanically damaged it will cause accelerated damage to the kinetic chain.  Simply, alterations in the foot will cause increased valgus stress at the knee leading to a Genu Valgus distortion.  That will cause internal rotation of the femoral head and alterations into the sacroiliac joint and the entire spinal column.  That pattern of distortion results in the accelerated deterioration of the bony structures over time.  This deterioration is even more significant in the spine because of its complicating spinal effects.  The decay of the lower lumbar spine demonstrated on radiographs is causing radicular complaints into the lower extremity.
 
The Board determined in October 2013 that with the exception of bilateral genuvalgum, the two examiners did not diagnose the same disorders.  Specifically, the March 2008 VA examiner diagnosed degenerative disc disease of the lumbar spine, interchanteric bursitis of the right hip, and chronic strain/fasciitis/hyperpronation of the right ankle/foot, whereas the July 2013 private chiropractor diagnosed degenerative arthritis of the spine. 

Moreover, with respect to the bilateral genuvalgum (knock-knee), although the March 2008 VA examiner believed that this condition was not related to the Veteran's service-connected left foot and ankle disabilities, the July 2013 private chiropractor believes that it will cause increased valgus stress at the knee "leading to a Genu Valgus distortion," and neither examiner commented on whether the left foot and ankle disability could have caused or aggravated the bilateral genuvalgum. In fact, neither examiner commented on the probability that the left foot and ankle aggravated his low back, right hip, bilateral knee, right ankle, or right foot disabilities.

Consequently, the Board found that the Veteran need to be provided with an examination by a new examiner for the purpose of determining the current diagnoses of all disabilities of the low back, right hip, bilateral knees, right ankle, and right foot, and the likelihood of whether these diagnoses were directly related to the Veteran's period of active service and/or caused or aggravated by his service-connected left foot and ankle disabilities.

The Veteran was afforded a new VA examination in January 2014 where upon physical examination, a review of the evidence of record and the Veteran's history, his current diagnoses were clarified.  With respect to the low back disorder, the Veteran was diagnosed with mild to moderate lumbar spondylosis and degenerative disk disease without clinical evidence of radiculopathy, vertebral wedging and retrolithesis consistent with degenerative processes, and right sacroiliac joint degenerative joint disease.  The examiner noted that the March 2008 VA examiner and the Veteran's chiropractor were correct in their diagnoses as the Veteran had both multi-level degenerative disk disease and lumbar spondylosis/arthritis.  With respect to the right hip disorder, the diagnosis was right trochanteric bursitis, degenerative joint disease, and right sacroiliac joint degenerative joint disease.  With respect to the right knee disorder, the Veteran was diagnosed with right genu valgus with increased Q angle, right genu recurvatum, degenerative joint disease/osteoarthritis, chrondromalacia patella, menisectomy with residuals of scar, mild lateral patella subluxation, and effusion.  With respect to the left knee disorder, the Veteran was diagnosed with genu valgus, genu recurvatum, and degenerative joint disease/ osteoarthritis.  The examiner stated the March 2008 VA examination and the Veteran's chiropractor were correct in diagnosing the Veteran with genu valgus/recurvatum in the bilateral knees.  With respect to the right ankle disorder, the Veteran was diagnosed with chronic strain, as diagnosed by the March 2008 VA examination, and calcaneal spur as seen in the most recent radiograph.  The examiner noted there was no evidence of arthritis.  With respect to the right foot disorder, the Veteran was diagnosed with mild hallux valgus (which was asymptomatic; an incidental finding and not the site of his pain), pes planus, chronic plantar faciitis, and calluses on the lateral aspect of the foot. 

The VA examiner opined that all the Veteran's claimed disabilities were less likely than not directly related to his service.  The examiner based his opinion on the fact that the Veteran reported the onset of symptoms for these disabilities many years after separation for service.  Regarding the low back, the examiner noted the Veteran's onset of back pain was not until several years after separation from service.  The Veteran denied recurrent back pain at his separation examination and was treated once in February 1981 for a sore back related to lifting.  The examiner noted the Veteran did not mention the February 1981 treatment when asked about his back history.  The Veteran stated he has had back problems for the past 16 or 17 years which is approximately 12 years after separation.  Regarding the right hip, the Veteran reported having problems in his right hip for approximately 15 years which is more than 10 years since separation and did not report any right hip problems at separation.  Regarding the bilateral knees and right ankle, the examiner noted the Veteran reported his knees became problematic about 20 years ago, which is 10 years after separation from service.  Regarding this right foot, the examiner stated the Veteran denied symptoms in his right foot but rather reported symptoms in the right ankle.  The examiner found the Veteran's right foot was symmetrical to the left in terms of pes planus and plantar fasciitis but noted that the Veteran had compensated so long on both feet that he had developed calluses on the outside of his feet.  The examiner again reinforced that the Veteran denied current symptoms on his right foot and denied problems at his separation examination.  Overall, the examiner determined that since separation from the military, the Veteran had worked long hours standing, lifting, and carrying as a cook for many years.  Additionally, the Veteran was morbidly obese.  For these reasons, it was less likely than not that his current foot disability was related to his military service.

Regarding whether these disabilities are secondary to service-connected disabilities, namely, the left ankle and foot, the examiner determined it was less likely as not due to or the result of any service-connected condition.  The examiner explained:

[The] Veteran's left ankle does not have significant biomechanical alterations, having normal range of motion.  Veteran's left foot is essentially symmetrical to the right foot in terms of pes planus and chronic plantar fasciitis and incidental hallus valgus (additionally he is not service connected for these conditions).  The left foot fractures from 1980-81 are healed without any residuals on exam.  The radiograph of the left foot from 2008 was personally reviewed by me and the fractures are healed with minimal thickening along the shaft of the 3rd and 4th metatarsals which are not sites of joints and hence do not affect biomechanics.  The [back, right hip, right knee, right ankle, and right foot] is several joints away from the left foot and ankle and healed metatarsal shaft fractures would not biomechanically impact [these disabilities] proximal and contra-laterally in the kinetic chain. 

The examiner also stated the "healed left metatarsal shaft fractures would not biomechanically impact the left knee in the kinetic chain as the joints of the left foot were not involved."  

Furthermore, the examiner determined:

The [back, right hip, bilateral knees, right ankle, and right foot] [were] more severe in nature and severity than the left foot and ankle.  It does not make common sense that a less severe condition in one joint would cause a more severe condition in another joint.  A more plausible explanation is years of standing, walking, lifting, and carrying and working as a cook in a man who is morbidly obese caused degenerative changes as well as [the] normal aging processes over time.  His [disabilities] [are] not due to his service connected left foot and ankle conditions.

After reviewing all the evidence, the Board is unable to grant the Veteran's claims for service connection for low back disorder, right hip disorder, bilateral knee disorder, right ankle disorder, and right foot disorder, on a direct basis or as secondary to a service-connected disability.  While it is appears that the Veteran currently has diagnoses of a low back, right hip, bilateral knee, right ankle, and right foot disorder, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any claimed disorder and service or his service-connected disabilities.  Specifically, the January 2014 VA examination provided a negative nexus opinions as to the question of etiology.  The January 2014 VA examiner provided the rationale that the evidence indicated that the Veteran's disorders were more likely related to his post-service occupation and age and less likely related to or aggravated by his left foot and ankle and to the extent the July 2013 private chiropractor's opinion differs from this opinion, it is addressed more fully below.  

The evidence of record also does not show that the Veteran was treated for a right hip disorder, bilateral knee disorder, right ankle disorder, or right foot disorders during service.  While the in-service records indicate the Veteran did complain of pain in the low back and right groin area, there is no evidence of residuals at separation.  In addition, there is no evidence of any abnormalities other than the noted of the upper extremities.  

Furthermore, as noted by the January 2014 VA examiner, the Veteran did not exhibit any symptoms until many years since separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming the Board where it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  As such, and based on the Veteran's own statements regarding the onset of relevant symptomatology, the Board also finds that the weight of the evidence demonstrates no continuity of symptomatology of a low back, right hip, bilateral knees, right ankle, and right foot disorder since separation of service.

While the Board acknowledges the current diagnosis of a low back, right hip, bilateral knees, right ankle, and right foot disorder and the Veteran's claims that it is secondary to his service-connected left foot and ankle disabilities, the preponderance of the evidence is found to be against such an the etiology. 

The Board acknowledges the private chiropractor's statements providing a positive nexus opinion between the Veteran's claimed disorders and service-connected left foot and ankle.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

While the private chiropractor does provide a positive nexus opinion, the Board, however, finds that the January 2014 VA examination report is more probative.  The VA examiner's opinions were based on a review of the claims folder, including the Veteran's service and post-service treatment records, and these opinions thoroughly discuss the Veteran's pertinent objective medical history.  The VA examiner offered detailed explanations of the rationale for the opinions that incorporated both the facts of the Veteran's case and the pertinent medical principles.  Given the VA examiner's access to the claims folder and the thoroughness and detail of the opinions, the Board finds these opinions to be highly probative and persuasive with respect to determining whether service connection is warranted for any of the claimed disabilities. 

The rationale provided by the private chiropractor for the opinion rendered is of lesser probative value.  Id. at 300 -01.  It does not appear the private chiropractor reviewed the Veteran's record in its entirety.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Here, the private chiropractor failed to discuss the impact of the Veteran's post-service occupation, the Veteran's reports on the onset of symptoms, and the impact of his morbid obesity.  As such, the Board does not find this opinion to be as probative as the VA examiner's opinions.

The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms, such as pain, are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).  Here, despite the Veteran's contentions, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the etiology of his disorders.

Unfortunately, the evidence of record does not establish that these disorders are the result of a disease or injury in active duty service.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for the low back, right hip, bilateral knees, right ankle, and right foot.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a low back disorder, including as secondary to a service-connected disability, is denied.

Entitlement to service connection for a right hip disorder, including as secondary to a service-connected disability, is denied.

Entitlement to service connection for a bilateral knee disorder, including as secondary to a service-connected disability, is denied.

Entitlement to service connection for a right ankle disorder, including as secondary to a service-connected disability, is denied.

Entitlement to service connection for a right foot disorder, including as secondary to a service-connected disability, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


